Case 9:19-cv-80674-KAM Document 15 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-80674-CV-MARRA/MATTHEWMAN

  CHRISTOPHER MASSENA,

  Petitioner,

  vs.

  UNITED STATES OF AMERICA,

  Respondent.
  _________________________________/

                                           FINAL JUDGMENT

          This matter is before the Court on the Report of the Magistrate Judge (14), entered July

  31, 2020. Upon a review of the Report, and upon independent de novo review of the file, and no

  objections having been filed, it is ORDERED AND ADJUDGED as follows:

          1) The Report (DE 14) is AFFIRMED.

          2) Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate is DISMISSED AS TIME-

                BARRED.

          3) Under Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United

                States District Courts, this Court must issue or deny a certificate of appealability

                when entering a final order adverse to the applicant. Because the Court is adopting

                the Magistrate Judge=s Recommendation denying the motion to vacate brought under

                28 U.S.C. ' 2255, the Court must consider whether to issue or deny the certificate of

                appealability at this time. The Court concludes under Slack v. McDaniel, 529 U.S.

                473 (2000), that Petitioner cannot shown that Ajurists of reason would find it

                debatable whether the petition states a valid claim of denial of a constitutional right,

                                                      1
Case 9:19-cv-80674-KAM Document 15 Entered on FLSD Docket 08/31/2020 Page 2 of 2



             and that jurists of reason would find it debatable whether the district court was correct

             in its procedural ruling.@ Id. at 478. Therefore, the Court DENIES a certificate of

             appealability. The Court notes that under Rule 22(b)(1) of the Federal Rules of

             Appellate Procedure, the Petitioner may seek a certificate of appealability from the

             U.S. Court of Appeals for the Eleventh Circuit.

         4) The case is CLOSED and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 31st day of August, 2020.




                                                               KENNETH A. MARRA
                                                               United States District Judge




                                                   2
